CM/ECF - California Central District                                 https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?590366218122587-L_1_0-1
                     Case 1:20-mj-01025-PK Document 28 Filed 11/04/20 Page 1 of 3 PageID #: 83

                                       Query   Reports   Utilities      Help     What's New      Log Out

                                                                                                                   CLOSED

                               UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                  CRIMINAL DOCKET FOR CASE #: 2:20-mj-05207-DUTY All Defendants


         Case title: USA v. Jing                                            Date Filed: 10/28/2020
                                                                            Date Terminated: 10/28/2020


         Assigned to: Duty Magistrate Judge

         Defendant (1)
         Rong Jing                                        represented by John Targowski
         TERMINATED: 10/28/2020                                          Law Office of John Targowski
                                                                         4640 Admiralty Way Suite 500
                                                                         Marina Del Ray, CA 90292
                                                                         310-920-9177
                                                                         Email: jtargo@icloud.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED
                                                                         Designation: CJA Appointment

         Pending Counts                                                        Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                     Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                            Disposition
         None



         Plaintiff




1 of 3                                                                                                              11/4/2020, 9:19 AM
CM/ECF - California Central District                                   https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?590366218122587-L_1_0-1
                    Case 1:20-mj-01025-PK Document 28 Filed 11/04/20 Page 2 of 3 PageID #: 84

         USA                                                  represented by US Attorney's Office
                                                                             AUSA - Office of US Attorney
                                                                             Criminal Division - US Courthouse
                                                                             312 North Spring Street 12th Floor
                                                                             Los Angeles, CA 90012-4700
                                                                             213-894-2434
                                                                             Email: USACAC.Criminal@usdoj.gov
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED
                                                                             Designation: Assistant US Attorney


          Date Filed          #   Docket Text
          10/28/2020          1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant
                                Rong Jing, originating in the Eastern District of New York. Defendant charged in
                                violation of: 18:371, 951(a), 2261A(1)(B). Signed by agent Peter W Wall, FBI; Special
                                Agent. (ja) (Entered: 10/29/2020)
          10/28/2020          2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Rong Jing;
                                defendants Year of Birth: 1982; date of arrest: 10/28/2020 (ja) (Entered: 10/29/2020)
          10/28/2020          3 Defendant Rong Jing arrested on warrant issued by the USDC Eastern District of New
                                York at Brooklyn. (Attachments: # 1 Charging Document)(ja) (Entered: 10/29/2020)
          10/28/2020          4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate
                                Judge Alicia G. Rosenberg as to Defendant Rong Jing Defendant arraigned and states
                                true name is as charged. Attorney: John Targowski for Rong Jing, Appointed, present.
                                Court orders defendant Permanently detained. Defendant remanded to the custody or
                                currently in the custody of the US Marshal. Court orders defendant held to answer to
                                Eastern District of New York. Warrant of Removal and final commitment to issue.
                                (MANDARIN) INTERPRETER Required as to Defendant Rong Jing Court Reporter:
                                Miranda Algorri. (ja) (Entered: 10/29/2020)
          10/28/2020          5 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to Defendant
                                Rong Jing (ja) (Entered: 10/29/2020)
          10/28/2020          6 ORDER OF DETENTION by Magistrate Judge Alicia G. Rosenberg as to Defendant
                                Rong Jing (ja) (Entered: 10/29/2020)
          10/28/2020          7 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                                Defendant Rong Jing. (ja) (Entered: 10/29/2020)
          10/28/2020          8 CONSENT to Video Conference/Telephonic Conference filed by Defendant Rong Jing.
                                (ja) (Entered: 10/29/2020)
          10/28/2020          9 MINUTES OF IN CHAMBERS MANDATORY RULE 5(f) ORDER by Magistrate
                                Judge Alicia G. Rosenberg as to Defendant Rong Jing. Court Reporter: Miranda
                                Algorri. (ja) (Entered: 10/29/2020)
          10/28/2020         10 FINANCIAL AFFIDAVIT filed as to Defendant Rong Jing. (Not for Public View
                                pursuant to the E-Government Act of 2002) (ja) (Entered: 10/29/2020)
          10/28/2020         11 WAIVER OF RIGHTS approved by Magistrate Judge Alicia G. Rosenberg as to
                                Defendant Rong Jing. (ja) (Entered: 10/29/2020)



2 of 3                                                                                                                11/4/2020, 9:19 AM
CM/ECF - California Central District                                    https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?590366218122587-L_1_0-1
                    Case 1:20-mj-01025-PK Document 28 Filed 11/04/20 Page 3 of 3 PageID #: 85

          10/28/2020         12 WARRANT OF REMOVAL AND COMMITMENT by Magistrate Judge Alicia G.
                                Rosenberg that Defendant Rong Jing be removed to the Eastern District of New York
                                (ja) (Entered: 10/29/2020)
          10/29/2020              Notice to Eastern District of New York of a Rule 5 Initial Appearance as to Defendant
                                  Rong Jing. Your case number is: 20-MJ-10125 (PK). The clerk will transmit any
                                  restricted documents via email. Using your PACER account, you may retrieve the
                                  docket sheet and any text-only entries via the case number link. The following
                                  document link(s) is also provided: 12 Warrant of Removal and Commitment to Another
                                  District, 4 Initial Appearance - Arrest on Out of District Warrant - Rule 5(c)(3) (fka
                                  Rule 40), Interpreter Required. If you require certified copies of any documents, please
                                  send a request to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (ja)
                                  (Entered: 10/29/2020)
          10/29/2020         13 MINUTES OF IN CHAMBERS ORDER AMENDING FINAL COMMITMENT AND
                                WARRANT OF REMOVAL by Magistrate Judge Alicia G. Rosenberg as to Defendant
                                Rong Jing. Court Smart: CS 10/29/2020. (ja) (Entered: 10/29/2020)
          10/29/2020              Notice to Eastern District of New York of additional Rule 5 documents added to the
                                  docket as to Defendant Rong Jing. Your case number is: 20-MJ-10125 (PK). Using your
                                  PACER account, you may retrieve the docket sheet and any text-only entries via the
                                  case number link. The following document link(s) is also provided: 13 In Chambers
                                  Order/Directive - no proceeding held. If you require certified copies of any documents,
                                  please send a request to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov
                                  (ja) (Entered: 10/29/2020)




3 of 3                                                                                                                 11/4/2020, 9:19 AM
